Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 1 of 17 PageID #: 1



Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    PHILIP HOWLAND,                                  Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    PORTOLA PHARMACEUTICALS,
    INC., HOLLINGS C. RENTON,
    JEFFREY BIRD, LAURA BREGE,
    DENNIS FENTON, SCOTT
    GARLAND, JOHN H. JOHNSON, TED
    LOVE, DAVID C. STUMP, and H.
    WARD WOLFF,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Philip Howland (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against Portola Pharmaceuticals, Inc. (“Portola” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the

                                                1
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 2 of 17 PageID #: 2



“Exchange Act”), 15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated

thereunder by the SEC, 17 C.F.R. § 240.14d-9, in connection with the proposed acquisition (the

“Proposed Transaction”) of Portola by Odyssey Merger Sub Inc. (“Merger Sub”), a direct wholly

owned subsidiary of Alexion Pharmaceuticals, Inc. (“Alexion”).

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, and the alleged misstatements entered and the

subsequent damages occurred in this District.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Portola’s common

stock.

         7.    Defendant Portola is a biopharmaceutical company that develops and

commercializes novel therapeutics in the areas of thrombosis, and other hematologic disorders




                                                  2
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 3 of 17 PageID #: 3



and inflammation in Europe and the United States. The Company is incorporated in Delaware.

The Company’s common stock trades on the Nasdaq Global Select Market (“NASDAQ”) under

the ticker symbol, “PTLA.”

       8.      Defendant Hollings C. Renton (“Renton”) is Chairman of the Board of the

Company.

       9.      Defendant Jeffrey Bird (“Bird”) is a director of the Company.

       10.     Defendant Laura Brege (“Brege”) is a director of the Company.

       11.     Defendant Dennis Fenton (“Fenton”) is a director of the Company.

       12.     Defendant Scott Garland (“Garland”) is President, Chief Executive Officer, and a

director of the Company.

       13.     Defendant John H. Johnson (“Johnson”) is a director of the Company.

       14.     Defendant Ted Love (“Love”) is a director of the Company.

       15.     Defendant David C. Stump (“Stump”) is a director of the Company.

       16.     Defendant H. Ward Wolff (“Wolff”) is a director of the Company.

       17.     Defendants Renton, Bird, Brege, Fenton, Garland, Johnson, Love, Stump, and

Wolff are collectively referred to herein as the “Individual Defendants.”

       18.     Defendants Portola and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                               OTHER RELEVANT ENTITIES

       19.     Alexion develops and commercializes various therapeutic products. Alexion is

incorporated in Delaware with principal executive offices located in Boston, Massachusetts.

Alexion’s common stock trades on the NASDAQ under the ticker symbol, “ALXN.”




                                                3
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 4 of 17 PageID #: 4



                                 SUBSTANTIVE ALLEGATIONS

    A. Background of the Company and The Proposed Transaction

        20.       On February 26, 2020, Portola issued a press release announcing its fourth quarter

and full-year 2019 financial results. Portola reported total global revenues for the full year 2019 of

$116.6 million as compared with $40.1 million for the full year 2018. Defendant Garland touted

Portola’s financial results, the Company’s products, and future growth and prospects, stating, in

pertinent part:

        “2019 was a year of significant accomplishments for Portola with the launch of our
        Gen 2 formulation of Andexxa in the United States and the approval and launch of
        Ondexxya in Europe. In 2020 we have several catalysts that we expect to drive
        further adoption and growth worldwide,” said Scott Garland, Portola’s president
        and chief executive officer. “This includes the presentation of new clinical data,
        enhanced education and support related to reimbursement, the initiation of our
        urgent surgery study, and continued execution of the Ondexxya launch in Europe.
        Combined with the robust growth in the Factor Xa inhibitor market and our other
        strategic initiatives, we are confident that Andexxa has significant long-term
        growth potential.”

        21.       On May 5, 2020, Alexion and Portola issued a press release announcing that they

had entered into a definitive merger agreement for Alexion to acquire Portola. Under the terms of

the merger agreement, a subsidiary of Alexion will commence a tender offer to acquire all of the

outstanding shares of Portola’s common stock at a price of $18 per share in cash. The press release

states, in pertinent part:

                                     Alexion to Acquire Portola

          – Expands and diversifies Alexion’s hematology, neurology and critical care
         commercial portfolio with transformative Factor Xa inhibitor reversal agent –

          – Conference call and webcast scheduled for today, May 5, at 8:00 a.m. ET –

        May 05, 2020 07:00 AM Eastern Daylight Time

        BOSTON & SOUTH SAN FRANCISCO, Calif.--(BUSINESS WIRE)--Alexion
        Pharmaceuticals, Inc. (NASDAQ:ALXN) and Portola Pharmaceuticals, Inc.


                                                  4
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 5 of 17 PageID #: 5



     (NASDAQ:PTLA) announced today that they have entered into a definitive merger
     agreement for Alexion to acquire Portola, a commercial-stage biopharmaceutical
     company focused on life-threatening blood-related disorders. Portola’s
     commercialized medicine, Andexxa® [coagulation factor Xa (recombinant),
     inactivated-zhzo], marketed as Ondexxya® in Europe, is the first and only approved
     Factor Xa inhibitor reversal agent, and has demonstrated transformative clinical
     value by rapidly reversing the anticoagulant effects of Factor Xa inhibitors
     rivaroxaban and apixaban in severe and uncontrolled bleeding. The acquisition will
     add near-term diversification to Alexion’s commercial portfolio and provides the
     opportunity to apply the company’s demonstrated global commercial excellence to
     create long-term value for patients and shareholders. The merger agreement has
     been unanimously approved by the boards of Alexion and Portola.

     “The acquisition of Portola represents an important next step in our strategy to
     diversify beyond C5. Andexxa is a strategic fit with our existing portfolio of
     transformative medicines and is well-aligned with our demonstrated expertise in
     hematology, neurology and critical care,” said Ludwig Hantson, Ph.D., Chief
     Executive Officer of Alexion. “We believe Andexxa has the potential to become
     the global standard of care for patients who experience life-threatening bleeds while
     taking Factor Xa inhibitors apixaban and rivaroxaban. By leveraging Alexion’s
     strong operational and sales infrastructure and deep relationships in hospital
     channels, we are well positioned to expand the number of patients helped by
     Andexxa, while also driving value for shareholders.”

     “In developing and launching Andexxa, Portola has established a strong foundation
     for changing the standard of care for patients receiving Factor Xa inhibitors that
     experience a major, life-threatening bleed. Andexxa rapidly reverses the
     pharmacologic effect of rivaroxaban and apixaban within two minutes, reducing
     anti-Factor Xa activity by 92 percent,” said Scott Garland, President and Chief
     Executive Officer of Portola. “Given their enhanced resources, global footprint and
     proven commercial expertise, we look forward to working with Alexion to
     maximize the value of Andexxa. With their commitment to commercial excellence,
     together, we will be able to drive stronger utilization of Andexxa, increase
     penetration and accelerate adoption in the critical care setting.”

     Transaction Details

     Under the terms of the merger agreement, a subsidiary of Alexion will commence
     a tender offer to acquire all of the outstanding shares of Portola’s common stock at
     a price of $18 per share in cash. The tender offer is subject to customary conditions,
     including the tender of a majority of the outstanding shares of Portola common
     stock, the expiration or termination of the waiting period under the Hart-Scott
     Rodino Antitrust Improvements Act of 1976 and receipt of certain other regulatory
     approvals.




                                              5
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 6 of 17 PageID #: 6



       Following successful completion of the tender offer, Alexion will acquire all
       remaining shares not tendered in the offer at the same price of $18 per share through
       a merger. The transaction is expected to close in the third quarter of 2020.

       Alexion will fund the transaction with cash on hand. As part of the acquisition,
       Alexion will also be acquiring cash currently on Portola’s balance sheet, net of debt
       of approximately $215 million that will become due upon closing. As of December
       31, 2019, cash and short-term investments were approximately $430 million. The
       actual amounts will be determined as of the transaction close.

       RBC Capital Markets, LLC served as Alexion’s exclusive financial advisor.
       Centerview Partners served as Portola’s exclusive financial advisor. Cooley LLP
       served as Portola’s legal advisor.

                                         *      *          *
       About Portola

       Portola is a global, commercial-stage biopharmaceutical company focused on the
       discovery, development and commercialization of novel therapeutics that could
       significantly advance the fields of thrombosis and other hematologic conditions.
       The Company's first two commercialized products are Andexxa® [coagulation
       factor Xa (recombinant), inactivated-zhzo], marketed in Europe as Ondexxya®
       (andexanet alfa), and Bevyxxa® (betrixaban). Portola also is advancing
       cerdulatinib, a SYK/JAK inhibitor being developed for the treatment of
       hematologic cancers. Founded in 2003 in South San Francisco, California, Portola
       has operations in the United States and Europe.

       22.     On May 27, 2020, Portola filed a Schedule 14D-9 Solicitation/Recommendation

Statement under Section 14(d)(4) of the Exchange Act (the “Solicitation Statement”) with the SEC

in connection with the Proposed Transaction.

   B. The Solicitation Statement Contains Materially False and Misleading Statements
      and Omissions

       23.     The Solicitation Statement, which recommends that Portola shareholders tender

their shares to Merger Sub in connection with the Proposed Transaction, omits and/or

misrepresents material information concerning: (i) the Company’s financial projections; and (ii)

the financial analyses performed by Portola’s financial advisor, Centerview Partners LLC

(“Centerview”), in connection with its fairness opinion.

       24.     The omission of the material information (referenced below) renders the following

                                                6
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 7 of 17 PageID #: 7



sections of the Solicitation Statement false and misleading, among others: (i) Recommendation of

the Portola Board; (ii) Portola’s Reasons for the Offer and the Merger; (iii) Projected Financial

Information; and (iv) Opinion of Portola’s Financial Advisor.

       25.      The tender offer in connection with the Proposed Transaction is set to expire at one

minute following 11:59 p.m., Eastern Time, on July 1, 2020 (the “Expiration Date”). It is

imperative that the material information that was omitted from the Solicitation Statement be

disclosed to the Company’s shareholders prior to the Expiration Date to enable them to make an

informed decision as to whether to tender their shares. Plaintiff may seek to enjoin Defendants

from closing the tender offer or the Proposed Transaction unless and until the material

misstatements and omissions (referenced below) are remedied. In the event the Proposed

Transaction is consummated, Plaintiff may seek to recover damages resulting from Defendants’

misconduct.

             1. Material Omissions Concerning Portola’s Financial Projections

       26.      The Solicitation Statement omits material information concerning Portola’s

financial projections.

       27.      On February 27, 2020, Alexion made a non-binding expression of interest to

acquire Portola for $18.00 per share.

       28.      On March 6, 2020, Centerview discussed with the Board its preliminary financial

analyses which were based upon non-public, unaudited prospective financial information prepared

by Portola’s management in January 2020 (the “Initial Long-Term Plan”). According to the

Solicitation Statement, the “implied per Share equity value under the sum-of-the-parts discounted

cash flow analysis based on the Initial Long-Term Plan ranged between $21.70 and $28.05.”

       29.      On March 27, 2020, the Board convened a meeting, during which management




                                                 7
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 8 of 17 PageID #: 8



provided two sum-of-the-parts discounted cash flow analyses for Portola: 1 (1) one based on the

Initial Long-Term Plan, as discussed with the Board on March 6, 2020; and (2) another draft

analysis applying downward adjustments, resulting in a range of $18.70 and $24.65.

         30.    On March 30, 2020, Alexion submitted a revised non-binding expression of

interest, which was characterized as “best and final,” offering to acquire Portola for $16.00 per

share with an additional contingent value right of $4.00 per share that would be payable upon the

full approval of Andexxa.

         31.    On March 31, 2020, Defendant Garland informed an Alexion representative that

the Board viewed the initial all-cash $18.00 proposal as offering stockholders superior value.

Alexion’s representative agreed to consider whether Alexion would still be willing to make an all-

cash proposal, but stated that any such proposal would be Alexion’s “best and final” proposal.

         32.    On April 1, 2020, Alexion submitted a revised non-binding expression of interest

to acquire Portola for $18.00 per share.

         33.    Notably, Alexion’s $18 per share offer was far below the implied per share equity

value of between $21.70 and $28.05 that was calculated using the Initial Long-Term Plan, and

lower than the range of $18.70 and $24.65 that was presented to the Board on March 27, 2020.

         34.    But on April 27, 2020, the Board convened a meeting, during which management

discussed updated, long-term forecasts it had prepared which were purportedly created to account

for “the impact of the COVID-19 pandemic on Portola’s actual financial performance and

prospects and the decision to out-license to a third party ex-U.S. rights to Andexxa if Portola were

to remain a standalone company” (the “Updated Long-Term Plan,” and together with the Initial




1
    Centerview apparently previously provided these analyses to management.


                                                8
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 9 of 17 PageID #: 9



Long-Term Plan, the “Management Projections”).

       35.     On April 29, 2020, the Board convened to discuss the terms and financial

implications of the proposed acquisition, which included a review of certain financial analyses

related to Portola based on the Updated Long-Term Plan, including a range of implied equity

values per share of $13.90 to $19.00 under a discounted cash flow analysis.

       36.     The Solicitation Statement provides a purported summary of the Management

Projections.

       37.     The Solicitation Statement, however, fails to disclose the following concerning the

Management Projections: (1) all line items used to calculate (i) Total Revenue; and (ii) Unlevered

Free Cash Flow; and (2) a reconciliation of all non-GAAP to GAAP metrics.

       38.     The disclosure of this projected financial information is material in light of the

aforementioned, including the timing of the creation of the Updated Long-Term Plan. Further, this

information would provide Portola shareholders with a basis to project the future financial

performance of Portola and would allow shareholders to better understand the financial analyses

performed by the Company’s financial advisor in support of its fairness opinion. Shareholders

cannot hope to replicate management’s inside view of the future prospects of the Company.

Without such information, which is uniquely possessed by the Company and its financial advisor,

the Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisor’s fairness opinion in determining whether to tender their shares in

connection with the Proposed Transaction.

       39.     When a company discloses non-GAAP financial metrics in a Solicitation Statement

that was relied upon by its board in recommending that shareholders exercise their corporate

suffrage rights in a particular manner, the company must also disclose all projections and




                                               9
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 10 of 17 PageID #: 10



information necessary to make the non-GAAP metrics not misleading, and must provide a

reconciliation (by schedule or other clearly understandable method) of the differences between the

non-GAAP financial metrics disclosed or released with the most comparable financial metrics

calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased

its scrutiny of a company’s use of non-GAAP financial measures as such measures can be

misleading and “crowd out” more reliable GAAP information. 2

       40.      Accordingly, in order to bring the Solicitation Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of the Management Projections,

Defendants must provide a reconciliation table of the aforementioned non-GAAP metrics to their

most comparable GAAP metrics. Defendants must also disclose the line item projections used to

calculate these non-GAAP metrics. Such projections are necessary to make the non-GAAP

projections included in the Solicitation Statement not misleading.

       41.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Portola shareholders.

             2. Material Omissions Concerning Centerview’s Analyses

       42.      In connection with the Proposed Transaction, the Solicitation Statement omits

material information concerning analyses performed by Centerview.

       43.      The Solicitation Statement fails to disclose the following concerning Centerview’s



2
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited June 2, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                10
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 11 of 17 PageID #: 11



“Discounted Cash Flow Analysis”: (1) all line items used to calculate the unlevered free cash flows

of the Company; (2) the basis for Centerview’s assumption that the unlevered free cash flows

would decline in perpetuity after December 31, 2032 at a range of rates of free cash flow decline

between 30.0% to 20.0% year-over-year; (3) the individual inputs and assumptions underlying the

range of discount rates from 9.5% to 11.5%; (4) the impact of potential standalone tax savings

from federal net operating losses; and (5) the Company’s fully diluted shares outstanding.

       44.     With respect to Centerview’s analysis of Wall Street research analysts’ reports, the

Solicitation Statement fails to disclose: (1) the individual price targets for Portola observed by

Centerview in its analysis; and (2) the sources of those price targets.

       45.     With respect to Centerview’s analysis of premiums paid in selected transactions,

the Solicitation Statement fails to disclose the individual premiums paid in each transaction utilized

by Centerview in its analysis.

       46.     The valuation methods, underlying assumptions, and key inputs used by

Centerview in rendering its purported fairness opinion must be fairly disclosed to Portola

shareholders. The description of Centerview’s fairness opinion and analyses, however, fails to

include key inputs and assumptions underlying those analyses. Without the information described

above, Portola shareholders are unable to fully understand Centerview’s fairness opinion and

analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to tender their shares in connection with the Proposed Transaction. This

omitted information, if disclosed, would significantly alter the total mix of information available

to Portola shareholders.

                                           COUNT I
                      For Violations of Section 14(e) of the Exchange Act
                                    Against All Defendants
       47.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing


                                                 11
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 12 of 17 PageID #: 12



paragraphs as if fully set forth herein.

       48.     Section 14(e) of the Exchange Act states, in relevant part:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       49.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(e) of the Exchange Act.

       50.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(e) of the Exchange

Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

with respect to the Proposed Transaction.

       51.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

       52.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

filing of the materially false and misleading Solicitation Statement.

       53.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

       54.     Because of the false and misleading statements in the Solicitation Statement,

Plaintiff is threatened with irreparable harm.


                                                 12
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 13 of 17 PageID #: 13



                                           COUNT II
     For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                          Thereunder
                                   Against All Defendants
        55.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        56.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

 shareholder support for the Proposed Transaction.

        57.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) states, in relevant part:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        58.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

        59.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

company:

        Furnish such additional material information, if any, as may be necessary to make
        the required statements, in light of the circumstances under which they are made,
        not materially misleading.

        60.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

                                                 13
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 14 of 17 PageID #: 14



light of the circumstances under which they were made, not misleading, in violation of Section

14(d)(4) of the Exchange Act and SEC Rule 14d-9.

       61.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(d)(4) of the

Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

and disseminate the Solicitation Statement with respect to the Proposed Transaction.

       62.     Defendants acted knowingly or with deliberate recklessness in filing the materially

false and misleading Solicitation Statement which omitted material information.

       63.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

                                           COUNT III
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       64.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       65.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Solicitation Statement.


                                                14
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 15 of 17 PageID #: 15



       66.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Solicitation Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       67.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

the unanimous recommendation of the Individual Defendants to tender their shares pursuant to the

Proposed Transaction. Thus, the Individual Defendants were directly involved in the making of

the Solicitation Statement.

       68.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Solicitation Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       69.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                 15
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 16 of 17 PageID #: 16



       70.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

and disseminate the material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding Plaintiff rescissory damages;

       C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

Exchange Act, and Rule 14d-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expenses and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.




                                                 16
Case 1:20-cv-02448-EK-VMS Document 1 Filed 06/02/20 Page 17 of 17 PageID #: 17



Dated: June 2, 2020                       Respectfully submitted,

                                          HALPER SADEH LLP

                                          By: /s/ Daniel Sadeh
                                          Daniel Sadeh, Esq.
                                          Zachary Halper, Esq. (to be admitted pro hac
                                          vice)
                                          375 Park Avenue, Suite 2607
                                          New York, NY 10152
                                          Telephone: (212) 763-0060
                                          Facsimile: (646) 776-2600
                                          Email: sadeh@halpersadeh.com
                                                  zhalper@halpersadeh.com

                                          Counsel for Plaintiff




                                     17
